Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romano (WO 2016/138075 A1) in view of LaRowe (US 2018/002061).
In re claims 1, 14, and 18, with reference to Figures 7-9, Romano discloses a method for illuminating plants and/or planting beds with a mobile light system (144); wherein the method comprises, moving the light system (300, 930, page 9, line 30) toward the plant based on a movement time plan (figure 7, 716); and irradiating the plant by means of the mobile light system (figure 7, 716). Not disclosed is the light comprising a holding device connected to a ground vehicle.
However, with reference to [0044] and [0048], LaRowe discloses a mobile lighting system comprising a holding device connected to a ground vehicle, wherein the ground vehicle is driverless (abstract) and has a solar cell [0038] to gather charge. The advantage of this is to move the light to different plants. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the movement means of Romano with the ground vehicle as disclosed by LaRowe in order to remotely move the light to different plants in an energy efficient manner without the need for a structural frame to hold the lighting means.
In re claim 2, with reference to figure 7, Romano discloses recording a plant status of the plant or the planting bed, determining a need for irradiation of the plant or planting bed on the basis of the recorded plant status, moving the mobile light system toward the plant or planting bed based on the need for irradiation of the plant or planting bed, irradiating the plant or planting bed with the mobile light system.
In re claim 3, with reference to figure 7, Romano discloses a control unit controls the mobile light system to provide an illumination pattern for the plant.
In re claims 4-6, with reference to Figures 6, 7, and 15, and page 31 line 22 to page 32 line 8, Romano discloses wherein the movement time plan and/or the illumination pattern is/are based on a plant status corresponding to a pest infestation; the plant status is determined based on a chemical-biological measurement, an optical measurement, a spectral measurement, the illumination pattern, the movement time, or combinations thereof being configured as a function of the recorded plant status; and the plant status is recorded by a sensor of the mobile light system and/or wherein the plant status is recorded by a sensor independent of the mobile light system.
In re claim 7, with reference to figures 7, 8, and 15, Romano discloses the illumination patter and/or the movement time plan is/are called up from a database.
In re claims 8 and 9, with reference to figure 15, Figure 7, and page 23 line 31 to page 24 line 7, Romano discloses the mobile light system is autonomously controlled, and/or wherein at least one radiation source of the mobile light system is autonomously controlled, and the illumination pattern provides an output of radiation with different wavelengths, an output of radiation with different spectra, an output of radiation with different radiation intensities, an output of radiation with an adjustable radiation period, an output of radiation with an adjustable radiation start and end, an output of radiation with an adjustable light field, an output of radiation with an adjustable distance, an adjustable direction, or combinations thereof.
In re claims 10, 15-17, and 19, with reference to Figures 7-9, Romano discloses a mobile light system, comprising: a holding device (930) having: at least one radiation source for irradiating at least one plant (300), at least one drive for changing position (Figure 9b, page 26 lines 21-28), wherein the at least one drive and the at least one radiation source are controllable by means of a control unit (164, 308) (page 23 line 22 to page 24 line 24). Not disclosed is a holding device configured to connect to a ground vehicle.
However, with reference to [0044] and [0048], LaRowe discloses a mobile lighting system comprising a holding device connected to a ground vehicle, wherein the ground vehicle is driverless (abstract) and has a solar cell [0038] to gather charge. The advantage of this is to move the light to different plants. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the movement means of Romano with the ground vehicle as disclosed by LaRowe in order to remotely move the light to different plants in an energy efficient manner without the need for a structural frame to hold the lighting means.
In re claim 11, with reference to Figure 9 and page 26, Romano discloses further comprising an additional holding device held by means of one or more cables and is self- propelled and/or can be moved by means of at least one cable.
In re claim 12, with reference to Figure 8, Romano discloses the holding device comprises a communication instrument, and/or wherein at least one battery and/or at least one accumulator is provided for the power supply in the holding device, and/or wherein a position determination system is provided 1n the holding device.
In re claim 13, with reference to Figure 1, Romano discloses a greenhouse comprising the mobile light system.
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Romano discloses a mode of and mechanism for moving lights to plants and LaRowe discloses an alternative mode and mechanism for moving lights to plants. The examiner maintains that it would have been an obvious substitution of functional equivalent to substitute the movement mechanism of Romano with the movement mechanism disclosed by LaRowe, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Both reference merely disclose devices for moving lights to plants and the examiner maintains that it would be obvious to substitute one movement device for another.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L PERRY/Primary Examiner, Art Unit 3644